Title: From Benjamin Franklin to Georgiana Shipley, 26 September 1772
From: Franklin, Benjamin
To: Hare-Naylor, Georgiana Shipley


Dear Miss,
London, Sept. 26. 1773 [1772]
I lament with you most sincerely the unfortunate End of poor Mungo: Few Squirrels were better accomplish’d; for he had had a good Education, had travell’d far, and seen much of the World. As he had the Honour of being for his Virtues your Favourite, he should not go like common Skuggs without an Elegy or an Epitaph. Let us give him one in the monumental Stile and Measure, which being neither Prose nor Verse, is perhaps the properest for Grief; since to use common Language would look as if we were not affected, and to make Rhimes would seem Trifling in Sorrow.


Alas! poor Mungo!
Happy wert thou, hadst thou known
Thy own Felicity!
Remote from the fierce Bald-Eagle,
Tyrant of thy native Woods,
Thou hadst nought to fear from his piercing Talons;
Nor from the murdering Gun
Of the thoughtless Sportsman.
Safe in thy wired Castle,
Grimalkin never could annoy thee.
Daily wert thou fed with the choicest Viands
By the fair Hand
Of an indulgent Mistress.
But, discontented, thou wouldst have more Freedom.
Too soon, alas! didst thou obtain it,
And, wandering,
Fell by the merciless Fangs,
Of wanton, cruel Ranger.
Learn hence, ye who blindly wish more Liberty,
Whether Subjects, Sons, Squirrels or Daughters,
That apparent Restraint may be real Protection,
Yielding Peace, Plenty, and Security.

You see how much more decent and proper this broken Stile, interrupted as it were with Sighs, is for the Occasion, than if one were to say, by way of Epitaph,

Here Skugg
Lies snug
As a Bug
In a Rug.

And yet perhaps there are People in the World of so little Feeling as to think, that would be a good-enough Epitaph for our poor Mungo!
If you wish it, I shall procure another to succeed him. But perhaps you will now chuse some other Amusement. Remember me respectfully to all the [torn] good Family; and believe me ever, Your affectionate Friend
B Franklin
